Citation Nr: 1820849	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	John Sweigart, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to April 2003.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in March 2017, at which time the Board remanded the matter for a VA examination and outstanding medical records.  The Board finds that there has been substantial compliance with the remand and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also took jurisdiction over and remanded the issue of entitlement to nonservice-connected pension for a Statement of the Case.  A Statement of the Case, issued in March 2015 regarding entitlement to nonservice-connected pension, was subsequently associated with the claims file and no further development is necessary.  See id.

On a response form dated December 20, 2017, the Veteran's representative asked to hold the case open for 30 days to submit additional evidence.  He then submitted another response form dated February 6, 2018, also asking for 30 days.  That time period has expired, but nothing further has been submitted nor has he requested an additional extension of time.  There was additional argument accompanying the December 2017 response form, which the Board has considered.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1. The Veteran had a normal mental status without manifestations of a psychiatric disorder during service, as demonstrated by mental health examinations conducted in service and the lack of treatment for a psychiatric disorder in service despite treatment for other medical conditions. 

2.  The Veteran has various current diagnoses including schizoaffective disorder and psychosis, but no psychiatric disorder was chronic in service or within one year of separation, and no psychiatric disorder was noted in service.   

3. The Veteran's current psychiatric disorders did not begin in and are otherwise unrelated to service.   


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the January 2018 Supplemental Statement of the Case; thus, all due process considerations have been satisfied. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Statement/Supplemental Statements of the Case and will not be repeated here.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  The Veteran has argued that he was diagnosed with bipolar disorder prior to entrance into the military, including in January 2015 and February 2015 submissions.  He has also argued that he is entitled to the "presumption of soundness" as his disabilities were not noted at entrance, including in a December 2017 submission. 

To the extent the Veteran contends that he entered service with a preexisting psychiatric disorder, the Board finds that the evidence weighs against this claim.    A veteran is presumed to have been sound upon entry into service when no preexisting condition is noted at entry.  See 38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner, 370 F.3d at 1096.  If this burden is met, then the veteran is not entitled to service-connected benefits.  See id.  If the government fails to rebut the presumption of soundness under section 1111, the veteran's claim becomes one for direct service connection.  See id.  

Here, the Board finds that a psychiatric disorder was not noted at entry into service.  The entrance psychiatric examination was normal and the Veteran specifically denied nervous trouble of any sort, including anxiety or panic attacks, depression or excessive worry, counseling, evaluation for a mental condition, and attempted suicide.  The Board acknowledges the Veteran's contention, and a supporting witness statement, that he was instructed to deny mental health issues at entrance, but finds that these statements are not relevant for determining whether a disorder was actually noted at entrance.  

Prior to conducting a presumption of soundness analysis, the Board must first determine whether the condition at issue manifested during service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  The presumption of soundness provision "is not a sword for the veteran to fulfill the second element of service connection without any evidence of the manifestation of an in-service disability."  See id.  Thus, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  See id. (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009)).

The Board finds that the evidence is not at least in equipoise as to whether his condition manifested during active duty service.  In making this determination, the Board considered the in-service and post-service medical records and lay statements.  The service treatment records show treatment for several medical complaints, like chest and abdominal issues, but no treatment for symptoms of a psychiatric disorder.  

In September 2002, the Veteran was recommended for a Field Grade Article 15 based on a positive urinalysis result.  He submitted a sworn statement in October 2002, in which he stated that he used cocaine because his girlfriend ended their relationship and other family problems.  He further stated that he was having too many family problems back home and could not "mentally take the Army" at that time.  

In October 2002, the Veteran was evaluated by the Department of Behavioral Health Services for a Chapter 14 Mental Status Exam.  The clinical diagnostic impression was normal and the Veteran was psychiatrically cleared for any administrative action deemed appropriate.  Additionally, the Veteran denied nervous trouble of any sort in the correlating report of medical history.  Personnel records subsequently show that he went AWOL in November 2002, was dropped from the rolls in December 2002, and returned to duty in January 2003.   

Separation was initiated in February 2003 due to his positive urinalysis, at which time he underwent another examination.  The psychiatric evaluation was normal and mental health issues were not noted in the examiner's summary, even though several other medical issues were documented.  The Veteran also specifically denied nervous trouble of any sort on the separation report of medical history, including depression or excessive worry, frequent trouble sleeping, and anxiety or panic attacks.  He did note that he used cocaine, for which he was being discharged.  The Veteran also affirmatively documented several medical issues that he experienced in service but did not include any psychiatric symptoms.  

In March 2003, the Veteran was discharged under Chapter 14 due to Commission of a Serious Offense, which was listed as the Field Grade Article 15 he received for wrongful use of cocaine, a controlled substance.  The commander did not consider another disposition feasible because the "soldier's transgressions [were] too great to overcome" and, in support of this disposition, the commander wrote that "after testing positive, the solider went AWOL and was dropped from the rolls."  He further stated that there was no other information pertinent to his disposition.  

In consideration of the evidence, the Board finds that the service treatment records weigh against a finding that a psychiatric disorder factually manifested in service.  The Board acknowledges the Veteran's cocaine use and AWOL status, as well as the Veteran's sworn statement in service, but finds that the mental health evaluations are more probative in determining whether the Veteran had a psychiatric disorder in service.  He underwent two psychiatric evaluations that clearly showed no mental disorder was present during service.  Importantly, the Veteran documented the numerous medical issues he experienced in service during his separation examination, but did not report any mental health issues or symptoms.  The fact that he affirmatively completed the form, noting other issues, yet denied psychiatric issues, weighs heavily against any allegation he makes now that he was experiencing psychiatric symptoms during service.  

The Board considered the Veteran's November 2013 notice of disagreement in which he stated that he "just wanted to go home" so he did not report his mental health issues.  The Board finds that this statement is not credible as he reported numerous other symptoms and medical conditions at separation from service.  Moreover, he was afforded several mental health evaluations throughout service, which were normal.  Accordingly, the Board does not find that his post-service contentions are probative evidence of a manifestation of a mental disorder in service. 

The Board further finds that the Veteran's favorable post-service medical records do not evidence a manifestation of a psychiatric disorder in service.  Instead, the Board finds that they lack probative value because they are based on the Veteran's statements, which are not credible.  The post-service records do not show that the Veteran related his symptoms to service until August 2008, when he underwent a psychiatric evaluation at the Central Utah Counseling Center.  He reported that he "struggled with ongoing bipolar symptoms" but "was denied access to medication by the Army." He further reported that he received an Article 15 punishment for hitting a superior officer and that he went AWOL after he learned that his girlfriend cheated on him.  He was diagnosed with bipolar disorder, by history, and generalized anxiety disorder.  

The Board finds that the Veteran's statements contained in this report are not credible and therefore lack probative value. His personnel records do not show that he injured a superior officer, or that he received an Article 15 for such.  Instead, the records show that he received an Article 15 for a positive urinalysis.  Moreover, the Veteran has not explained why he was afforded medical treatment for a plethora of other medical conditions but was denied access to psychiatric treatment, or why his mental health evaluations were explicitly normal despite alleged complaints now that he had mental health issues.  The Board thus finds that the August 2008 report is not probative evidence that his disorder manifested in service because his contentions are not credible.   

The Board further considered a statement from the Veteran's substance abuse therapist, received in February 2013, in which she stated that he "shared childhood traumatic experiences and issues surrounding a mental health break down while enlisted in the military."  The Board finds that this statement is not probative evidence of a manifestation of a psychiatric disorder in service because she did not indicate whether the "mental health break down" assessment is based on the Veteran's reports, which lack credibility, or service treatment records, which show normal mental health evaluations.  

In August 2014, the Veteran underwent another psychiatric assessment at Bear River Mental Health.  He reported that he has "had issues ever since [he] was in the Army" and that his "life was fine until then."  He stated that the stress of preparing for war and his relationship problems caused him to "snap[]," and he fought with his squad leader, used cocaine, and drank all night in the barracks.  He went AWOL when he tested positive for cocaine and because of his relationship problems, and subsequently developed severe depression prior to separation as a result of his friends dying after deployment.  After separation, he reported that he began doing drugs and was ultimately diagnosed with bipolar disorder and anxiety. He was diagnosed with schizoaffective disorder, bipolar type, panic disorder with agoraphobia, and PTSD.  

Again, the Board finds that this report is not probative evidence of a manifestation because the Veteran's statements lack credibility.  While he argued his issues started in service during this evaluation, he has made several statements that his psychiatric disorder preexisted service throughout the record.  In other words, the Veteran's story is very inconsistent - he cannot decide whether his life was fine until the service where he began experiencing mental health problems or whether he had mental health issues as a child which his service then aggravated.  Moreover, there is no evidence that he fought with his squad leader, despite thorough documentation of his other transgressions in his personnel records.   There is also no evidence he began experiencing severe depression before his separation in light of his denials of such during the in-service psychiatric evaluations and at the time of his exit exam. 

The Board also considered the October 2017 VA medical opinion, in which the examiner opined that "the evidence suggests the presence of unspecified depressive disorder, as well as comorbid substance use disorders, prior to his service."  She opined the disorders were not aggravated in service because his behavior in service "was more or less typical for the veteran, and not inconsistent with his presentation prior to entrance into active duty."  She concluded that there "is no evidence to suggest that his behavior was aggravated, or even temporarily worsened during his service given his volatile pre-military behavioral history."  

In short, the Board finds that the evidence weighs against a finding that a psychiatric disorder manifested in service.  Despite the Veteran's in-service transgressions, including going AWOL and the positive urinalysis, two mental health evaluations conducted immediately after both events were normal.  Importantly, the Veteran did not report any mental health symptoms at any point in service, despite being treated for and documenting numerous other medical conditions in service and at separation.  This is also the case despite the fact he had those two psychiatric evaluations that would have been the perfect opportunity to discuss any mental health issues he was having.  He claims he was denied access to mental health treatment, yet he had two psychiatric evaluations during which he could have raised any issues he was experiencing or raised any claims he had been trying to get mental health assistance, yet those reports show no such allegations.  The favorable evidence, such as his statements and private medical reports, lack probative value because, as discussed above, they are inconsistent with or outweighed by the other evidence in the claims file.  Accordingly, the Board finds that a psychiatric disorder did not manifest in service.

While Gilbert indicates that a presumption of soundness analysis is unnecessary at this point, the Board finds that it is prudent to discuss the Veteran's contention that he entered service with a diagnosis of bipolar disorder.  The Veteran and his mother have submitted statements that he was diagnosed with bipolar disorder prior to service, and these contentions are supported by mental health treatment records and child services' records obtained in May 2017.  Specifically, they indicate that the Veteran was initially diagnosed with bipolar disorder.  In June 1998, however, the Veteran's therapist determined that this diagnosis was incorrect and changed his diagnosis to ADHD and a conduct disorder in remission.  After, the Veteran experienced significant improvement, and child services' involvement in his case was terminated in May 1999.  Thus, while the Veteran's and his mother's contentions are corroborated, the evidence does not clearly and unmistakably show that he entered service with a preexisting psychiatric disorder.  The evidence is not CLEAR that he entered service with a psychiatric condition for the following reasons.  First, because the condition was considered improved by 1999, it cannot be inferred that a chronic psychiatric disorder existed upon his entry into service almost 3 years later.  Second, the therapist prior to service concluded the diagnosis of bipolar disorder was not correct; therefore it is not CLEAR he had a valid diagnosis of bipolar prior to service.  Third, the October 2017 VA examiner stated that "the evidence suggests the presence of unspecified depressive disorder, as well as comorbid substance use disorders, prior to his service."  This conclusion, however, is speculative and therefore lacks probative value.  

Therefore, there is not clear and unmistakable evidence documenting the presence of a psychiatric disorder prior to service and the presumption of soundness is not rebutted.  The Board notes, in December 2017, the Veteran's representative indicated that he concurs with this conclusion, as he wrote that the VA opinion does not constitute "clear and unmistakable evidence as required by law" to rebut the presumption of soundness.  Therefore, the correct analysis is whether his condition was incurred in service.  The Board further considered whether service connection is otherwise warranted, despite the lack of manifestations in service, but finds that his current mental disorders are not related to service.  

Initially, the Board notes that the Veteran contends he has PTSD that is related to service, including two friends dying after deployment.  The Board finds, however, that the Veteran does not have a current diagnosis of PTSD related to service.   In making this determination, the Board relied heavily on the numerous medical reports that do not show a PTSD diagnosis, including the October 2017 VA PTSD examination.  After a thorough review of the claims file and the Veteran's statements, the examiner concluded that there was no evidence to suggest the current or historical presence of PTSD.  Importantly, she noted that the Veteran did not describe any traumatic stressors occurring during military service.  

The evidence to the contrary includes an October 2014 Disability Benefits Questionnaire (DBQ) from his therapist from Bear River Mental Health.  This diagnosis of PTSD is not entitled to any evidentiary weight, however.  The report did not specify the in-service stressors upon which the diagnosis was based, but noted in a September 2014 medical evaluation that the Veteran's barriers to recovery included "PTSD from Army and prison."  The September 2014 evaluation relied on the history from the August 2014 evaluation, in which the Veteran reported that his life was "fine" until the Army, at which time he began to experience mental health issues from "the stress of getting ready to go to war" and relationship issues.  The Board finds that this report lacks probative value because it is based on statements that are not credible and are contradicted by the Veteran's other statements and the contemporaneous service records (the Board's full discussion above concerning the lack of credibility is incorporated by reference).  The Board notes 2017 records from Intermountain list in the past medical history a diagnosis of PTSD, such merely noting that on a problem list without any substantive discussion of how the diagnosis was reached or what stressors it was based on means it is not entitled to any probative weight.  The Board thus finds that the diagnosis of PTSD on the 2014 DBQ and noted in the Veteran's past history lists is not probative and outweighed by the October 2017 VA opinion and other treatment records.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board may reject a medical opinion because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion). 

The August 2014 private evaluation and October 2014 DBQ also show that the Veteran has been diagnosed with schizoaffective disorder, bipolar type.  The Veteran recently submitted records from Intermountain dated in August 2016 showing diagnoses of schizoaffective disorder, depressive type, with suicidal ideations and amphetamine abuse; dated in July 2017 showing diagnoses of unspecified psychosis, schizoaffective disorder, opioid abuse, and methamphetamine abuse; and dated in August 2017 showing diagnosis of depression.  The October 2017 examination indicates that he only meets the criteria for unspecified depressive disorder, but the diagnosis is complicated due to his ongoing severe substance use issues.  The Board finds that the evidence at least shows schizoaffective disorder as a recurring diagnosis, and, because it is a psychotic disorder, a presumptive service connection analysis pursuant to 38 C.F.R. § 3.303(b) is warranted.  

The Board finds, however, that service connection for the Veteran's schizoaffective disorder or psychosis is not warranted on a presumptive basis.  As discussed above, there was no manifestation of a psychiatric disorder in service.  Thus, it did not become chronic in service or within one year from service.  Importantly, a lack of manifestation also means that a condition was not "noted" for continuity of symptomatology purposes.  See 38 C.F.R. § 3.303(b).  Furthermore, despite undergoing extensive psychiatric treatment since service, the Veteran was not diagnosed with a psychotic disorder until 2014, approximately 11 years after separation from service.  Service connection is therefore not warranted on a presumptive basis pursuant to 38 C.F.R. § 3.303(b).

Finally, the Board finds that service connection is otherwise not warranted for any current psychiatric disorder, including bipolar disorder, panic disorder, unspecified depressive disorder, substance abuse disorder, and schizoaffective disorder, based on events that occurred in service.  The Veteran's service treatment records are negative for complaints of or treatment for a psychiatric disorder, despite receiving treatment for numerous medical conditions and undergoing several mental health evaluations.  

After separation from service, medical records show that he received mental health treatment beginning in approximately March 2005.  From 2005 to 2008, the Veteran did not relate his psychiatric symptoms to service.  Subsequently, the Veteran made various contradictory statements regarding his mental health and service during treatment, including that he attacked a superior officer, was punished for attacking a superior officer, he was fine prior to service, and he experienced mental health issues in service but was denied treatment.  As discussed previously, the Board finds that these statements are not credible because they are inconsistent with other statements and medical records in the claims file.  Notably, none of the Veteran's medical providers explicitly link his service to his mental health issues.  To the extent that the medical reports imply a relationship based on his statements, such as the February 2013 therapist statement or PTSD diagnosis, the Board finds that they lack probative value.  See Swann, 5 Vet. App. at 233.

In consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against service connection for a psychiatric disorder and the claim is denied.  


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


